Citation Nr: 0318925	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  98-16 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
nerve root compression of C6 with moderate to marked 
residuals.

2.  Entitlement to an initial compensable rating for 
esophageal dysphagia.

3.  Entitlement to an initial compensable rating for 
positional dyspnea, secondary to the apparent slippage of a 
cervical plate and fusion of the cervical spine.

4.  Entitlement to compensation under 38 C.F.R. § 3.324 for 
multiple noncompensable service-connected disabilities.



REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which granted service connection for positional 
dyspnea, secondary to the apparent slippage of a cervical 
plate and fusion of the cervical spine, and esophageal 
dysphagia, both pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  Each disability was evaluated as zero percent 
disabling, effective in January 1997.  Also in the February 
1998 rating decision, the RO denied benefits under 
38 U.S.C.A. § 1151 for nerve root compression of C6 with 
moderate to marked residuals, and denied compensation under 
38 C.F.R. § 3.324 for multiple noncompensable service-
connected disabilities.  As set forth above, the veteran's 
claims folder is now in the jurisdiction of the Waco RO.  

In September 2001, the Board remanded the matter for 
additional development and due process considerations.  A 
review of the record shows that the RO has complied with all 
remand instructions, to the extent necessary.  Stegall v. 
West, 11 Vet. App. 268 (1998). 




FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for 
diagnostic testing scheduled in connection with a medical 
examination to determine whether he had nerve root 
compression of C6 as a result of VA hospital care or medical 
treatment.

2.  The most probative evidence of record indicates that the 
veteran does not have nerve root compression of C6 as a 
result of VA hospital care or medical treatment.

3.  The veteran failed, without good cause, to report for 
diagnostic testing scheduled in connection with a medical 
examination to determine the severity of his esophageal 
dysphagia.

4.  The available evidence of record contains no indication 
that the veteran's service-connected esophageal dysphagia is 
moderate in degree or productive of an inability to swallow 
solid foods or a marked impairment of health.  

5.  The most probative evidence of record indicates that the 
veteran does not currently have symptomatic positional 
dyspnea as a result of an apparent slippage of a cervical 
plate and fusion of the cervical spine; his current dyspnea 
symptoms are causally related to his nonservice-connected 
chronic obstructive pulmonary disease.

6.  The veteran's service-connected disabilities have not 
been shown to result in interference with his normal 
employability.  






CONCLUSIONS OF LAW

1.  The criteria for benefits under 38 U.S.C.A. § 1151 for 
nerve root compression of C6 with moderate to marked 
residuals have not been met.  38 U.S.C.A. §§ 1151, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.358 (2002).

2.  The criteria for an initial compensable rating for 
esophageal dysphagia have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 3.655, 4.114, 
Diagnostic Code 7203 (2002).

3.  The criteria for an initial compensable rating for 
positional dyspnea have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 3.655, 4.97, Diagnostic 
Code 6520 (2002).

4.  The criteria for a compensable rating for multiple 
noncompensable service-connected disabilities have not been 
met.  38 C.F.R. § 3.324 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal, with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In this case, the Board finds that VA has satisfied 
its duties to the veteran, under both former law and the new 
VCAA.  

Under the revised criteria, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA satisfied its notification duties to the 
veteran via the Board's September 2001 remand, as well as the 
January 2003 Supplemental Statement of the Case.  These 
documents discussed applicable provisions of the VCAA, as 
well as notified the veteran of his responsibilities 
regarding reporting for medical examinations and the 
consequences of failing to cooperate under 38 C.F.R. § 3.655 
(2002).  

Under the VCAA, VA also has a duty to assist claimants to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
case, the veteran's service department medical records are on 
file, as are post-service clinical records.  38 U.S.C.A. 
§ 5103A(c) (West Supp. 2002); 38 C.F.R. § 3.159(c)(1) - (3) 
(2002).  The veteran has identified no relevant, outstanding 
records.

The record indicates that the RO has also attempted to 
provide the veteran with adequate medical examinations in 
connection with his claims.  These efforts were discussed in 
detail in the Board's September 2001 remand.  Essentially, 
the RO's efforts were frustrated by the veteran's abysmal 
behavior which led to his being banned from certain VA 
medical facilities in Arizona.  Despite this, the Board 
remanded the matter in September 2001 to afford the veteran 
one last opportunity to appear for a medical examination in 
connection with his claim.  The Board afforded the veteran 
this opportunity in light of the VCAA, as well as his 
assurances that he would cooperate with VA's attempts to 
examine him.  In light of the fact that the veteran's patient 
privileges had been revoked at the local VA Medical Center, 
the Board indicated that fee basis examinations would be 
appropriate.  In addition, the Board clearly outlined the 
veteran's responsibilities, as well as the consequences of 
failing to cooperate with VA's efforts to provide him with an 
adequate medical examination.  

While the matter was in remand status, the veteran relocated 
to Texas, where his patient privileges had not been revoked.  
As a result, the RO was able to schedule the veteran for the 
required medical examinations at the Dallas VAMC.  Clearly, 
the Board's review of the record is not frustrated by the 
scheduling of a VA medical examination versus a fee basis 
examination.  Stegall v. West, 11 Vet. App. 268 (1998); Evans 
v. West, 12 Vet. App. 22 (1998).  Unfortunately, however, the 
veteran failed to report, without explanation, for necessary 
diagnostic testing scheduled in connection with these 
examinations, including cervical spine X-ray studies and an 
esophogram.  These studies were determined to be necessary by 
the examiners in order to evaluate the veteran's claims for a 
compensable rating for esophageal dysphasia as well as his 
claim for 38 U.S.C.A. § 1151 benefits for nerve root 
compression of C6.  His failure to cooperate with VA's 
efforts to provide him with an adequate medical examination 
implicates the provisions of 38 C.F.R. § 3.655.  

Under that provision, when a claimant fails to report for 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  Examples of "good 
cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655 (2002).

In Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), the 
Court held that when a veteran appeals an initial rating 
assigned in an original compensation claim (following a grant 
of service connection), that claim continues to be an 
original claim as a matter of law.  Thus, the Board cannot 
deny the veteran's claim for an increased rating for 
esophageal dysphasia under 38 C.F.R. 3.655(b) on the basis 
that he failed to report for a scheduled VA examination 
without good cause or adequate reason, because the regulation 
states that when a claimant fails to report for examination 
scheduled in conjunction with an original claim, the claim 
shall be rated based on the available evidence on file.  
Thus, the Board must adjudicate the veteran's claims based on 
the evidence of record.  38 C.F.R. 3.655 (2002).  Although 
the record in this case incomplete, it is clear that VA has 
met its duty to assist the veteran in the development of 
facts pertinent to his claim, to the extent possible.




I.  Factual Background

A review of the record shows that in October 1996, the 
veteran was hospitalized at the Tucson VA Medical Center 
(VAMC) in connection with his complaints of an 18-month 
history of neck pain and radicular symptoms, including 
bilateral hand and arm weakness.  Previous diagnostic testing 
had revealed C4, C5 left lateral osteophytes with foraminal 
stenosis impinging on the nerve root.  In addition, there 
were posterior osteophytes at C5-6 and C6-7 impinging on the 
spinal cord.  The risks of performing a diskectomy at three 
levels were discussed with the veteran, including possible 
persistence or worsening of his symptoms.  The veteran 
elected to have the surgery and anterior cervical 
diskectomies and iliac crest autograft fusions were performed 
at C4-5, C5-6, and C6-7, with an Orian plate and screw 
system.  The veteran reportedly tolerated the procedure well.  
Postoperatively, he complained of transient dysphasia, which 
reportedly cleared gradually.  The complaints the veteran had 
regarding his hands and arms also improved gradually.  He was 
discharged from the hospital the following month.  A November 
1996 nursing summary notes that on the date of discharge, the 
veteran became abusive towards the medical staff, who were 
attempting to discuss discharge instructions with him.  
Security was notified of the veteran's behavior.  

VA outpatient treatment records, dated from November 1996 to 
January 1997 show that the veteran voiced numerous subjective 
complaints, including difficulty breathing and swallowing, 
and neck pain.  In November 1996, he was described as abusive 
and angry.  X-ray studies of the cervical spine showed the 
fixation device with satisfactory alignment.  In December 
1996, the veteran was evaluated in the speech pathology 
clinic in connection with his complaints of persistent 
dysphagia and hoarseness.  Barium swallow X-ray studies 
revealed stable reticulonodular changes in the right upper 
lobe, but no aspiration during the study.  It was noted that 
the veteran was able to swallow thin and thick liquids, as 
well as a barium tablet.  With thicker textures, the material 
remained after the swallow, requiring liquid to clear it, 
possibly due to articulation of the esophagus with the 
posterior pharyngeal wall at the level of the plate and 
screws.  The assessment was oropharyngeal dysphagia with 
solid foods and pills; no aspiration noted.  The veteran was 
counseled to take small bites of solid food and chew well 
before swallowing.  The veteran sought treatment in January 
1997 for neck pain and swallowing difficulty.  He became 
abusive after he was advised that he would have to 
participate in a toxicology test before receiving more pain 
medication.  Another X-ray study of the cervical spine was 
performed and revealed post-surgical changes; it was noted 
that the interbody bone graft at C6-7 had subluxed anteriorly 
and was now located between the anterior fusion plate and the 
C7 vertebral body.  

In January 1997, the veteran filed a claim for benefits 
pursuant to 38 U.S.C.A. § 1151, claiming that he had 
difficulty breathing, difficulty swallowing, and loss of 
sensation and strength in the left hand as a result of 
surgery performed by VA in October 1996.  

Subsequent VA clinical records dated from February to April 
1997 show that in February 1997, the veteran sought treatment 
for difficulty swallowing solid foods and shortness of breath 
in the supine position since his surgery.  He was seen again 
later that month with complaints of progressive neck pain, 
left upper extremity weakness, and difficulty swallowing.  X-
ray studies showed a status post anterior plate and screw 
fixation between C4 and C7, with nonstable screws at C7, and 
some associated anterior migration of the C6-7 bone plug.  
The assessment was progressive C6 radiculopathy and plate 
lift off and graft settling.  The examiner recommended a CT 
scan in anticipation of possible surgical revision.  Two 
attempts at this procedure were cancelled after the veteran 
became angry and left.  In April 1997, the veteran sought 
treatment, indicating that he had undergone neck surgery in 
October 1996 and had had more symptoms and problems since 
that time, including dysphagia and dyspnea.  He claimed that 
he was unable to swallow food and had lost 50 pounds since 
the surgery.  His weight was noted to be 159.3 pounds.  
(Hospitalization records note that the veteran's weight was 
175 at the time of the surgery in October 1996).  In April 
1997, X-ray studies revealed a stable internal fixation from 
C4 through C7.  

In connection with his claim, the veteran was afforded a VA 
medical examination in April 1997.  He reported that he had 
been in a bus accident the previous year in which he had 
"cracked" his neck.  The veteran indicated that he had been 
examined at the Tucson VAMC and advised that he needed 
surgery.  Following the operation, the veteran claimed that 
he experienced dyspnea, but only while lying down.  He denied 
dyspnea while standing, sitting, or walking.  He also stated 
that he had difficulty swallowing solid food, although he was 
able to eat soft foods and soup.  He also claimed that 
following the bus accident, he had had no feeling in his left 
hand.  He stated that he had been advised by VA physicians 
that the feeling would return following his neck surgery; 
however, he claimed that the surgery did not alleviate his 
symptoms.  Following examination of the veteran, the 
diagnoses recorded by the examiner included status post 
insertion of plate and fusion of the cervical spine with 
marked residuals; positional dyspnea secondary to an apparent 
slippage of the cervical plate and fusion of the cervical 
spine; esophageal dysphagia; and nerve root compression of C6 
with moderate to marked residuals.  

Additional VA clinical records show that in May 1997, a 
multidisciplinary meeting was held in an attempt to meet the 
veteran's health care needs.  It was noted that the meeting 
had been necessitated by the veteran's daily appearance at 
the patients' representative's office based on a perception 
that he was not receiving adequate care.  At the meeting, the 
veteran stated that he had difficulty swallowing and 
shortness of breath.  The veteran also stated that he had had 
an issue with pain control since his surgery.  The veteran 
was given the option to be evaluated in the neurosurgery 
clinic, but refused.  He was advised that the best plan for 
long term relief was corrective surgery, but the veteran was 
unwilling.  

Subsequent VA clinical records show continued complaints of 
various symptoms.  In November 13, 1997, the veteran called 
the medical facility and complained of pain in his neck as 
well as trouble breathing.  He stated that his symptoms had 
been present since the VA had "malpracticed" him.  The 
veteran then hung up on the VA staff.  It was also noted that 
he had "no showed" for several previous appointments.  
Later that month, the veteran was seen in the clinic where he 
reported shortness of breath.  He refused a physical 
examination.  Several similar episodes were recorded in these 
records.  

In January 1998, the veteran was banned from the Tucson VA 
Medical Center for six months in light of his abusive 
behavior.  He was advised that his patient privileges may be 
restored after that time with certain conditions, including a 
written apology and anger management.  

In a February 1998 rating decision, the RO granted service 
connection for positional dyspnea, secondary to the apparent 
slippage of a cervical plate and fusion of the cervical 
spine, and esophageal dysphagia, both pursuant to the 
provisions of 38 U.S.C.A. § 1151.  Each disability was 
evaluated as zero percent disabling, effective in January 
1997.  The RO denied benefits under 38 U.S.C.A. § 1151 for 
nerve root compression of C6 with moderate to marked 
residuals, finding that such disorder was not shown to have 
resulted from VA treatment.  The veteran appealed the RO's 
determination.  

Records show that the veteran was thereafter seen at the 
Albuquerque VA Medical Center.  In June 1998, the veteran was 
evaluated in the neurosurgery clinic.  He initially became 
angry and left after being advised that he could not receive 
primary care there.  He apparently returned, however, and it 
was noted that X-ray studies showed apparent pseudoarthrosis 
of C5-6 and possibly C6-7 and that a CT scan showed 
spondylosis and pseudoarthrosis.  He was advised to return to 
the clinic for an MRI study.  In July 1998, it was noted that 
the veteran's medical problems included degenerative joint 
and disc disease of the cervical spine, status post 
surgeries, with continued neck pain; dysphagia possibly due 
to gastroesophageal reflux disease; and dyspnea, possibly due 
to COPD.  In July 1998, an MRI study was performed and 
revealed that the plate and screws were grossly intact, with 
no evidence of a subluxation or significant canal stenosis.  
There was mild stenosis at C4-5 and at C6-7 as well as mild 
to moderate neural foramen stenosis on the left at C5-6 and 
at C6-7.  When he was reevaluated in neurosurgery clinic 
later that month, it was noted that X-ray studies had 
suggested a failed fusion at C5-6 and at C6-7.  A bone scan 
was recommended.  This study was performed in July 1998 and 
revealed nonspecific moderate and focal increased activity 
within the anterior lower cervical spine, possibly 
representing a component of pseudoarthrosis.  Surgery was 
recommended, although it was apparently put on hold at the 
veteran's request.

In a June 1998 letter to officials at the Tucson VAMC, the 
veteran apologized for his behavior and asked that his 
treatment privileges be reinstated.  He indicated that he was 
scheduled to undergo surgery on his cervical spine at the 
Albuquerque VAMC and wished to receive follow-up treatment in 
Tucson.  He indicated that he had received anger management 
counseling and agreed to follow the doctors' instructions.  

In a July 1998 letter to the veteran, the Chief Medical 
Officer at the Tucson VAMC informed the veteran that he had 
received his request for restoration of his privileges as a 
patient.  The Chief Medical Officer acknowledged that the 
veteran had apologized to the VA Medical Staff, had received 
help in dealing with his anger, and was attempting to develop 
effective coping strategies.  The Chief Medical Officer 
informed the veteran that he was willing to restore the 
veteran's enrollment at the Tucson VAMC provided certain 
conditions were met.  The veteran was required to meet with a 
group of staff including physicians, the Chief of Police, and 
the Patient Advocate to sign a contract outlining 
expectations for his behavior and a plan for anger 
management.

At a February 1999 hearing, the veteran testified that since 
his surgery he had had shortness of breath requiring him to 
sleep on three pillows at night.  Despite these measures, he 
claimed that he often woke up at night.  He also indicated 
that he used an inhaler to relieve his symptoms of dyspnea.  
The veteran testified that he had been on a special diet 
since his surgery, due to his difficulty swallowing certain 
solids.  He explained that he had been on "soft food" since 
his surgery.  When asked whether his weight had changed since 
the surgery, the veteran acknowledged that his weight went 
"up and down" but that he had had no significant weight 
loss.  Regarding his nerve root compression, the veteran 
indicated that since his surgery, the plate in his neck had 
come loose, caused an infection, rotted the bone, and 
"mashed down on the nerves."  He claimed that as a result, 
his arms were numb and he had decreased strength.

In March 1999, the veteran underwent VA medical examination 
at the Carl T. Hayden VAMC, at which he reported that he had 
had problems breathing as well as difficulty swallowing solid 
foods since his October 1996 cervical fusion surgery.  When 
pressed, the veteran admitted to a long history of heartburn 
and reflux symptoms.  He also acknowledged a long history of 
heavy smoking since the age of 9.  The examiner noted that 
the veteran had not lost weight.  Physical examination 
revealed that the veteran did not appear to be dyspneic at 
rest and his chest was normal.  There was a general reduction 
in breath sounds of mild to moderate degree.  When asked to 
lie supine, the veteran became tachypneic and there was an 
increase in rhonchi.  The assessments were chronic 
obstructive pulmonary disease which the examiner indicated 
was unrelated to the veteran's cervical spine problems.  He 
indicated it was possible that there may be an element of 
obstruction with positional change, but that it was not 
possible to determine that with the current examination.  
Also diagnosed was long history of esophageal problems with 
reflux.  The examiner noted, however, that the veteran had 
also described a mechanical problem with swallowing.  The 
examiner recommended that the veteran be further evaluated by 
an ear, nose, and throat specialist and scheduled the 
appointment.  The examiner also ordered additional diagnostic 
tests, including an esophogram, chest X-ray, pulmonary 
function study, cervical spine X-ray, and arterial oxygen 
saturation studies, with the veteran sitting and after lying 
down, so long as he tolerated the supine position..  

According to a VA Radiologic Consultation Request/Report 
dated March 18, 1999, the veteran was offered overnight 
accommodations to get the ordered diagnostic studies done but 
he refused, claiming that the hotels had no accommodations 
for the handicapped.  When it was explained to the veteran 
that this part of the examination would have to be canceled 
because he refused, the veteran said he did not refuse and 
called the VA official an obscenity.

Similarly, an attached VA Medical Worksheet discloses that a 
number of laboratory tests and studies were requested.  The 
Worksheet indicates that the veteran refused to have the lab 
work done, stating that "the damn doctor didn't order such a 
thing."

In a letter to the veteran dated March 22, 1999, the Chief of 
Staff at the Carl T. Hayden VAMC recounted that on March 18, 
1999, the veteran had verbally confronted two VA employees.  
The Chief of Staff noted that the veteran's use of assaultive 
language and veiled threats could not be condoned, and that, 
coupled with prior episodes in the clinic in 1998, it had 
become impossible for that facility to provide safe care.  
The Chief of Staff further informed the veteran that he was 
notifying the appropriate offices to cancel any future 
appointments and discontinue prescriptions at that medical 
center.  In the future, if the veteran was able to document 
that he had been able to work with another health care 
facility for one year in a way that was consistent with the 
Health Care Agreement, the Chief of Staff indicated that he 
would reconsider providing the veteran care at the Carl T. 
Hayden VAMC.

The claims file contains an additional printout of the March 
18, 1999, VA examination report, with a handwritten note by 
the examiner dated in May 1999.  The examiner reported that 
he had been told that the veteran never followed up with the 
studies, and that he was in fact banned from the VAMC due to 
aggressive behavior (although not observed during his 
examination of the veteran).

In correspondence received in October 1999, the veteran 
indicated that he would like to take the required medical 
tests and claimed that he had not refused anything.  Rather, 
he claimed that he had been advised told that if he came onto 
VA property, he would be put in jail.  He argued that he 
ought to have the tests requested by the VA examiner without 
going to jail.

In light of the veteran's letter, in September 2001, the 
Board remanded the matter to afford the veteran an additional 
opportunity to appear for a medical examination.  The Board 
advised the veteran of his duty to cooperate with VA's 
efforts to provide him with an examination and diagnostic 
tests, as well as the consequences of failing to report and 
cooperate.  See 38 C.F.R. § 3.655 (2002); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  

A CT scan performed in February 2002 revealed a previous 
fusion with metallic plate anterior to the bodies of C4-7.  
There was a firm intervertebral fusion between the bodies of 
C5 and C5.  The metal plate appeared to be intact.

In June 2002, the veteran was afforded a VA medical 
examination of the spine at which he reported that in the 
summer of 1996, he had been a passenger in a bus which was 
involved in an accident.  He stated that he hurt his neck in 
the accident and was treated surgically at a VA facility.  
The veteran claimed that since the surgery, he had had 
radiating pain to his arms and was unable to lift his arms.  
He further claimed that he had decreased strength and was 
unable to lift heavy objects.  Objective examination revealed 
no definite evidence of weakness or impaired reflexes.  The 
diagnosis was remote neck injury treated by cervical disc and 
fusion surgery with internal fixation by a plate and screws.  
The examiner indicated that there was no suggestion that the 
plate was not intact, although he ordered X-ray studies.  He 
indicated that at the time of the examination, he could find 
no objective neurological deficit to confirm that the veteran 
had nerve root pressure or nerve root damage.  In an addendum 
to the examination report, it was noted that the veteran had 
been scheduled for the ordered X-ray studies on two separate 
occasions, but he had failed to report without explanation.  

In June 2002, the veteran was afforded a VA esophageal 
examination at which reported difficulty swallowing and 
breathing since his October 1996 surgery.  The examiner noted 
that the veteran had chronic obstructive pulmonary disease, 
which was unrelated to his cervical spine disorder.  Rather, 
it was noted that the veteran had a long history of cigarette 
smoking since the age of 9, up to two packs daily.  The 
examiner indicated that the chronic obstructive pulmonary 
disease was undoubtedly related to the veteran's long smoking 
history.  The veteran indicated that he became short of 
breath on physical exertion such as prolonged walking or 
stair climbing.  He reported occasional shortness of breath 
at rest.  He did not complain of having to prop himself up at 
night to breathe, but indicated that he occasionally felt 
short of breath if he had to go to the bathroom at night.  
The veteran also complained of difficulty swallowing solid 
foods.  He indicated that he had no problems with soft foods 
or liquids.  He indicated that he was under Ranitidine 
therapy.  Physical examination of the veteran showed that his 
lungs were hyperresonant to percussion.  There was marked 
increase in the AP chest diameter, typical of emphysema.  
Pulmonary function studies showed FEV-1 of 69 percent 
predicted.  A chest X-ray showed numerous small 
calcifications of the right lung.  After examining the 
veteran and reviewing the pertinent medical records, the 
examiner concluded that the veteran had, by history and 
clinical findings, chronic obstructive pulmonary disease, 
secondary to long-time cigarette smoking.  The examiner 
indicated that the veteran's symptoms of dyspnea were 
unrelated to the cervical spine surgery.  He also indicated 
that the previously recommended oxygen saturation studies in 
the sitting and lying positions were not indicated, given 
that the veteran had no symptoms of positional dyspnea, but 
only typical symptoms of chronic obstructive pulmonary 
disease, unrelated to the October 1996 cervical spine 
surgery.  With respect to slippage, the examiner noted that a 
February 2002 X-ray study of the cervical spine contained no 
evidence of slippage.  


II.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
nerve root compression of C6 with moderate to marked 
residuals.

In pertinent part, 38 U.S.C.A. § 1151 (West 1991) provided 
that where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or in death, 
disability compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the U.S. Supreme 
Court held that VA's interpretation of 38 U.S.C. § 1151 as 
encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was unduly 
narrow.  The U.S. Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA treatment and additional disability, 
and that there need be no identification of "fault" on the 
part of VA.  It was further found that the then implementing 
regulation, 38 C.F.R. § 3.358(c)(3), was not consistent with 
the plain language of 38 U.S.C.A. § 1151 with respect the 
regulation's inclusion of a fault or accident requirement.

The U.S. Supreme Court further held that not every 
"additional disability" was compensable.  The validity of 
the remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Brown v. Gardner, 115 S.Ct. 552, 556 n.3 (1994):  "We do 
not, of course, intend to cast any doubt on the regulations 
insofar as they exclude coverage for incidents of a disease's 
or injury's natural progression, occurring after the date of 
treatment . . . .  VA's action is not the cause of the 
disability in those situations."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provided that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provided that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. § 
3.358(c)(3) provided that compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, his 
representative.  Necessary consequences are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Id.

Under 38 C.F.R. § 3.358(c)(3), compensation was precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the decision in 
Gardner, which held that no showing of negligence is 
necessary for recovery under section 1151.  In August 1998, 
38 C.F.R. §§ 3.358 and 3.380 were amended to conform with the 
amended statue.  The new sections, 38 C.F.R. §§ 3.361, 3.363, 
were effective from October 1, 1997.  63 Fed. Reg. 45006-7 
(1998) (codified at 38 C.F.R. §§ 3.361, 3.363 (2002)).

The veteran filed his claim for compensation under 38 
U.S.C.A. § 1151 for nerve root compression of C6 due to VA 
treatment in January 1997.  The Board notes that where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas, 1 Vet. App. at 312-13.  As a result, his 
claim must be evaluated under both old and new provisions of 
38 U.S.C.A. § 1151 to determine which version is most 
favorable to him.  Here, the Board finds that the old 
provisions, prior to congressional action, are clearly more 
favorable to the veteran.  Thus, the Board will apply those 
provisions.

Applying the more favorable criteria to the facts in this 
case, however, the Board concludes that the criteria for 
benefits under 38 U.S.C.A. § 1151 for nerve root compression 
of C6 have not been met.  

In that regard, the Board observes that, other than the 
veteran's lay assertions, the record contains no competent 
and probative evidence that the veteran has nerve root 
compression of C6 as the result of VA medical treatment.  The 
veteran's own lay opinion is clearly a matter for an 
individual with medical knowledge and expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Here, the Board notes that the available evidence indicates 
that the veteran complained of radicular symptoms both before 
and after the October 1996 surgery.  Although nerve root 
compression of C6 was noted at an April 1997 VA medical 
examination, an award of compensation under 38 U.S.C.A. § 
1151 requires that there be "additional disability" as the 
result of VA medical treatment.  It is not clear whether the 
nerve root compression of C6 is an additional disability 
which resulted from the October 1996 surgery.  

The Board notes that the veteran was scheduled for an 
additional VA medical examination to resolve the question of 
whether he had nerve root compression of C6 as a result of 
the October 1996 surgery.  After examining the veteran and 
reviewing his claims folder, a VA examiner concluded in June 
2002 that he could find no objective neurological deficit to 
confirm that the veteran had nerve root pressure or nerve 
root compression.  The Board observes that, unfortunately, 
the veteran failed to follow-up on additional diagnostic 
testing.  

On the basis of all the evidence, the Board must find that 
the criteria for an award of benefits pursuant to 38 U.S.C.A. 
§ 1151 for nerve root compression of C6 have not been met.  
Simply, the evidence of record fails to show that such 
disorder is a qualifying additional disability which resulted 
from the October 1996 surgery.  Under such circumstances, 
entitlement to benefits under 38 U.S.C.A. § 1151 for a nerve 
root compression at C6 must be denied.


III.  Higher ratings 

Esophageal dysphagia.

As set forth above, in September 2001, the Board considered 
the medical evidence of record and found it insufficient to 
evaluate the veteran's claim for a compensable rating for 
esophageal dysphagia.  The matter was therefore remanded for 
additional development of the evidence.  Unfortunately, the 
veteran again failed, without good cause, to report for 
necessary diagnostic testing.  As the Board previously 
explained in detail to the veteran in its September 2001 
remand, his failure to cooperate with VA's efforts to provide 
him with an adequate medical examination implicates the 
provisions of 38 C.F.R. § 3.655.  Thus, although the record 
is incomplete, the Board must adjudicate his claim based on 
the evidence of record.  

Turning to the merits of the veteran's claim, applicable 
criteria provide that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2002).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2002).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
compensation for service-connected injury is limited to those 
claims which show present disability and held:  "Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002). 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2003); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In this case, the RO has evaluated the veteran's esophageal 
dysphagia by analogy to esophageal stricture.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7203 (2002).

The Court has held that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  The Court has also held that any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).

After reviewing the available evidence in this case, the 
Board agrees with the RO that Diagnostic Code 7203, involving 
ratings for stricture of the esophagus, is the most 
appropriate diagnostic code here.  Although the veteran has 
complained of symptoms referable to gastroesophageal reflux 
disease, it is clear from the evidence of record that such 
disorder is not part and parcel of the service-connected 
disability.  In view of the foregoing, and because no other 
diagnostic code which is more appropriate based on the facts 
of this case can be identified, the Board concludes that Code 
7203 is applicable.

Under 38 C.F.R. § 4.114, Diagnostic Code 7203, a 30 percent 
rating is warranted for moderate stricture of the esophagus.  
A 50 percent rating is warranted for severe stricture of the 
esophagus, permitting liquids only.  An 80 percent rating is 
warranted for stricture that permits passage of liquids only, 
with marked impairment of general health.  Where, as here, 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2002).

Applying the criteria set forth above to the facts in this 
case, the Board must find that an initial compensable rating 
for esophageal dysphagia is clearly not warranted.  In that 
regard, the Board observes that the veteran's disability has 
never been described by medical professionals as moderate in 
degree.  In addition, the available record establishes that 
his disability is not manifested by a stricture that permits 
passage of liquids only.  Indeed, after he was evaluated in 
the speech pathology department in December 1996, he was 
advised to chew thoroughly and take small bites when eating 
solid foods.  It is also observed that the record is entirely 
silent for any objective indication that the veteran suffers 
from a marked impairment of general health due to his 
esophageal dysphagia.  Although the veteran has claimed in 
clinical settings that he has lost 50 pounds since his 
October 1996 surgery due to his inability to eat solid foods, 
the objective evidence of record flatly contradicts these 
assertions.  Obviously, the Board assigns far more probative 
weight to the objective, clinical evidence of record than to 
the assertions of the veteran.  

Regarding 38 C.F.R. § 3.321(b)(1), it is noted that the 
veteran has not asserted, nor does the evidence suggest, that 
the regular schedular criteria are inadequate to rate 
esophageal dysphagia.  Accordingly, the Board will not 
consider referral for consideration of an extra-schedular 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Positional dyspnea, secondary to the apparent slippage of a 
cervical plate and fusion of the cervical spine

The RO has evaluated the veteran's positional dyspnea by 
analogy to stenosis of the larynx.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6520 (2002).  After reviewing the evidence in 
this case, the Board agrees with the RO that Diagnostic Code 
6520 is the most appropriate provision in this case, given 
the veteran's medical history.  Butts, 5 Vet. App. at 538.  
This case is complicated by the fact that the veteran has 
been diagnosed with chronic obstructive pulmonary disease; 
however, the medical evidence of record indicates that this 
disorder is due to the veteran's long smoking history and is 
unrelated to the October 1996 cervical spine surgery or his 
service-connected positional dyspnea.  In view of the 
foregoing, and because no other diagnostic code which is more 
appropriate based on the facts of this case can be 
identified, the Board concludes that Code 6520 is most 
appropriate.

Under that provision, if there is stenosis of the larynx with 
forced expiratory volume in one second (FEV-1) 71- to 80-
percent predicted, with Flow-Volume Loop compatible with 
upper airway obstruction, a 10 percent rating is in order.  
Laryngeal stenosis with FEV-1 of 56- to 70-percent predicted, 
with Flow-Volume Loop compatible with upper airway 
obstruction, is rated as 30 percent disabling.  38 C.F.R. § 
4.97, Diagnostic Code 6520.  Where, as here, the rating 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

In this case, the record is wholly negative for any 
indication that the veteran's service-connected disability is 
manifested by symptoms warranting a compensable rating.  
Although a pulmonary function test performed in June 2002 
FEV-1 of 69 percent predicted, the examiner attributed the 
veteran's symptoms to his nonservice-connected chronic 
obstructive pulmonary disease.  Indeed, the examiner 
indicated that the veteran had no symptoms of positional 
dyspnea on examination, but only typical symptoms of chronic 
obstructive pulmonary disease, unrelated to the October 1996 
cervical spine surgery.  The record in this case is otherwise 
lacking evidence to show that the veteran's service-connected 
positional dyspnea is manifested by symptoms which would 
warrant an initial compensable rating Diagnostic Code 6520, 
or any other provision in the Rating Schedule.

Regarding 38 C.F.R. § 3.321(b)(1), it is noted that the 
veteran has not asserted, nor does the evidence suggest, that 
the regular schedular criteria are inadequate to rate 
esophageal dysphagia.  Accordingly, the Board will not 
consider referral for consideration of an extra-schedular 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to compensation under 38 C.F.R. § 3.324 for 
multiple noncompensable service-connected disabilities

Pursuant to the provisions of 38 C.F.R. § 3.324 (2002), when 
a veteran is suffering from two or more separate permanent 
service-connected disabilities of such character as clearly 
to interfere with normal employability, even though  none of 
the disabilities may be of compensable degree under the 
Schedule for Rating Disabilities, the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating.

Rating decisions have established that the veteran is 
service-connected for esophageal dysphagia and positional 
dyspnea, both rated as zero percent disabling.  A review of 
the evidence reveals nothing which would indicate that the 
veteran's service-connected disabilities have interfered with 
normal employability, nor has the veteran identified any such 
evidence or indicated how his service-connected disabilities 
interfere with his employment.  In the absence of objective 
evidence showing that the veteran has ever been hindered in 
his attempts to procure work due to his service-connected 
disorders, the veteran's claim for a 10 percent rating under 
38 C.F.R. § 3.324 must be denied.



ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for nerve 
root compression of C6 with moderate to marked residuals is 
denied.

Entitlement to an initial compensable rating for esophageal 
dysphagia is denied.

Entitlement to an initial compensable rating for positional 
dyspnea, secondary to the apparent slippage of a cervical 
plate and fusion of the cervical spine, is denied.

Entitlement to compensation under 38 C.F.R. § 3.324 for 
multiple noncompensable service-connected disabilities is 
denied.



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



